PER CURIAM.
This is an appeal by plaintiffs from an adverse verdict and judgment in a medical malpractice case. The jury found in favor of the defendant doctor on the issue of negligence and plaintiffs appeal asserting error in the court’s instruction on aggravation of a pre-existing condition and in regard to the use of a verdict form which asked the jury to determine whether or not the doctor was guilty of negligence. Plaintiffs requested a general verdict form. We have reviewed the record and the briefs and find no demonstration of reversible error. The judgment below is thus affirmed.
AFFIRMED.
LETTS, C.J., and BERANEK and DELL, JJ., concur.